United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1607
Issued: November 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 21, 2015 appellant filed a timely appeal from a February 20, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.3

1

The Board notes that, during the pendency of this appeal, OWCP issued a September 17, 2015 decision denying
appellant’s claim for a schedule award. This decision, however, is null and void as the Board and OWCP may not
simultaneously have jurisdiction over the same issue. See 20 C.F.R. § 501.2(c)(3); see also Terry L. Smith, 51
ECAB 182 (1999); Arlonia B. Taylor, 44 ECAB 591 (1993); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E.
Billings, 41 ECAB 880 (1990).
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. However, the Board cannot consider evidence that was not before
OWCP at the time of its final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met his burden of proof to establish that he is entitled
to a schedule award for his employment-related hearing loss.
FACTUAL HISTORY
On April 23, 2014 appellant, then a 54-year-old supervisory special agent/resident in
charge, filed an occupational disease claim (Form CA-2) alleging that he sustained hearing loss
due to exposure to noise at work and that he first became aware of his condition and realized that
it was caused or aggravated by his employment beginning May 21, 2004. The employing
establishment noted that he last had exposure to conditions alleged to have caused his condition
on March 28, 2014.
By letter dated May 1, 2014, OWCP informed appellant of the type of evidence needed to
support his claim and requested that he submit such evidence within 30 days.
OWCP then received a May 14, 2014 statement from appellant in which he described his
employment history as a drug enforcement agent, his training with side arms and law
enforcement training. Appellant indicated that this entailed exposure to the noise of several
thousands of rounds of weapons fire. He indicated that despite wearing the required double
protection hearing devices he felt that his hearing loss was caused by his prolonged noise
exposure during his mandatory shooting qualifications with his issued firearm.
OWCP also received records pertaining to noise exposure and annual audiograms
obtained through an employing establishment hearing conservation program.
On December 22, 2014 OWCP referred appellant, together with a statement of accepted
facts to Dr. William Carl Smith, a Board-certified otolaryngologist, for a second opinion
evaluation regarding the nature, extent and relationship of appellant’s hearing loss to his federal
employment.
In a January 21, 2015 report, Dr. Smith noted that the purpose of his examination was to
determine if appellant had hearing loss secondary to noise exposure during his federal
employment. He noted reviewing available medical records and examined appellant. Dr. Smith
advised that the external canals of the ears were open and normal, bilaterally; the tympanic
membranes were intact and normal, bilaterally; and the mastoids were normal, bilaterally. He
noted that audiometric testing was performed on his behalf on that date. Dr. Smith advised that
tympanograms and reflexes were normal and in excess of what would be normally predicated on
the basis of presbycusis. He determined that the workplace exposure was of sufficient intensity
and duration to have caused the bilateral sensorineural hearing loss. Dr. Smith diagnosed
bilateral high-frequency sensorineural hearing loss which was due to appellant’s noise exposure
in the course of his federal employment. He recommended a trial of hearing aids. Dr. Smith

2

attached a copy of the January 21, 2015 audiogram and a certificate of acoustic
impedance/admittance meter calibration.4
On February 12, 2015 an OWCP medical adviser reviewed the otologic and audiologic
testing performed on appellant by Dr. Smith and applied OWCP’s standardized procedures to his
evaluation.
He determined that maximum medical improvement was achieved on
January 21, 2015. The medical adviser noted the pure tone audiometry of January 21, 2015 was
used as it was the most recent and met all of OWCP’s standards. He explained that the noise
exposure on the job was deemed sufficient to implicate it as a contributing factor to appellant’s
hearing loss. The medical adviser utilized the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides) and determined that
appellant had zero percent hearing loss. He also recommended authorizing hearing aids.
By decision dated February 20, 2015, OWCP accepted appellant’s claim for hearing loss
due to his employment-related hearing exposure. However, it determined that his hearing loss
was not severe enough to be considered ratable and determined that he was not entitled to
schedule award compensation for hearing loss. OWCP further determined that the medical
evidence established that appellant was entitled to medical benefits for the effects of his injury
and that he would benefit from hearing aids, if recommended by his physician.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 cps second, the losses at
each frequency are added up and averaged. Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.8 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
4

Testing for the right ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second (cps) revealed
decibel losses of 15, 15, 15, and 50 respectively. Testing for the left ear at the frequency levels of 500, 1,000, 2,000,
and 3,000 cps revealed decibel losses of 20, 15, 15, and 45 respectively.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id

8

See A.M.A., Guides 250.

3

determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five and then added to the greater loss and the total is divided by six to arrive at
the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.9
ANALYSIS
The Board finds that the evidence of record is insufficient to establish that appellant is
entitled to a schedule award for his employment-related hearing loss.
On February 12, 2015 an OWCP medical adviser reviewed the otologic and audiologic
testing performed on appellant by Dr. Smith, a Board-certified otolaryngologist, and properly
applied OWCP’s standardized procedures to this evaluation. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000, and 3,000 cps revealed decibel losses of 15, 15, 15, and 50
respectively. These decibel losses were totaled at 95 decibels and were divided by 4 to obtain
the average hearing loss of 23.75 decibels. This average loss was then reduced by 25 decibels
(25 decibels being discounted as discussed above) to equal a negative figure. Testing for the left
ear at the frequency levels of 500, 1,000, 2,000, and 3,000 cps revealed decibel losses of 20, 15,
15, and 45 respectively. These decibel losses total 95 decibels and when divided by 4 result in
an average hearing loss of 23.75 decibels. This average loss when reduced by 25 decibels (25
decibels being discounted as discussed above) equals a negative figure. The medical adviser
properly concluded that the calculations showed that appellant did not have a ratable hearing loss
under the relevant standards of the A.M.A., Guides.
Because these averages are below the fence of 25 decibels, appellant is deemed to have
no impairment in his ability to hear everyday sounds under everyday listening conditions.10 This
does not mean that he has no hearing loss. It means that the extent or degree of loss is not
sufficient to show a practical impairment in hearing according to the A.M.A., Guides. The
A.M.A., Guides set a threshold for impairment and appellant’s occupational hearing loss did not
cross that threshold. Thus the OWCP medical adviser applied the proper standards to the
January 21, 2015 audiogram. Appellant’s hearing loss was not ratable. For this reason, the
Board finds that OWCP properly denied a schedule award for his nonratable hearing loss.
The Board finds that there is no current medical evidence of record supporting that
appellant has a ratable hearing loss under OWCP’s standardized procedures for rating hearing
impairment.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.

9

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichetenberger, 52 ECAB 462 (2001).

10

See L.F., Docket No. 10-2115 (issued June 3, 2011).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he is
entitled to a schedule award for his employment-related hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

